Citation Nr: 9920683	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

In March 1996, the Board remanded the appellant's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for appellate review.

In March 1996, the Board also remanded the appellant's claim 
of entitlement to an increased rating for a right wrist 
disability, to the RO for additional development.  In a 
February 1999 rating action, the RO increased the appellant's 
rating for his service-connected right wrist disability from 
10 percent to 30 percent disabling.  In March 1999, the 
appellant submitted an Appeal Cancellation Form.  The Board 
notes that at that time, he stated that he wished to withdraw 
his claim of entitlement to an increased rating for a right 
wrist disability.  Accordingly, this issue is not before the 
Board for appellate consideration.

The Board further notes that in a February 1992 rating 
action, the RO granted the appellant's claim of entitlement 
to an increased rating for his service-connected tinnitus.  
At that time, the RO increased that appellant's rating from 
zero percent to 10 percent disabling under Diagnostic Code 
6260.  The appellant filed a Notice of Disagreement (NOD) in 
March 1993 and a Statement of the Case (SOC) was issued in 
September 1993.  In October 1993, the appellant submitted his 
substantive appeal.  In a March 1996 decision, the Board 
denied the appellant's claim for an increased rating for his 
service-connected tinnitus.  The Board observes that unless 
the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the dated stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the March 1996 Board decision is final.  Id.  

The evidence of record shows that after the Board's final 
March 1996 decision, the appellant once again raised the 
issue of entitlement to an increased rating for tinnitus.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On a VA audiometry examination in March 1997, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 38 decibels; his speech 
discrimination was 96 percent correct in the right ear (level 
I).  

2.  On a VA audiometry examination in March 1997, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 34 decibels; his 
speech recognition was 96 percent correct in the left ear 
(level I).  

3.  The appellant's service-connected bilateral hearing loss 
is not shown to present either an unusual or exceptional 
disability picture so as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.85, 4.87, Diagnostic Code 6100 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
bilateral hearing loss in an August 1969 rating action.  At 
that time, he was assigned a zero percent disabling rating.  
This rating has remained in effect up until the current 
claim.

In August 1991, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that the RO reconsider his rating for his service-connected 
bilateral hearing loss.  The appellant stated that his 
hearing had worsened.  

In December 1991, the appellant underwent a VA audiometric 
examination.  At that time, he stated that he worked in heavy 
construction and that he could not hear "warning bells."  
According to the appellant, he had tried using hearing aids.  
The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 10, 65, 
and 65 decibels, respectively, with a pure tone average of 38 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 10, 65, and 
60 decibels, with a pure tone average of 36 decibels.  Speech 
discrimination percentages were 100 percent in his right ear 
and 98 percent in his left ear.  The examiner interpreted the 
results as showing normal hearing from 250 to 2,000 Hertz, 
with moderate sensorineural hearing loss from 3,000 to 8,000 
Hertz, bilaterally.  The examiner noted that the appellant 
had good word recognition on both ears.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Madison, Wisconsin, from February 1992 to March 
1993, show intermittent treatment for the appellant's 
bilateral hearing loss.  The records include an audiometric 
testing report, dated in March 1993.  The report contains an 
uninterpreted graphical representation of auditory threshold 
testing results.  Speech discrimination percentages were 88 
percent in the right ear and 96 percent in the left ear.  It 
is not clear if a Maryland CNC test, as required by 38 C.F.R. 
§ 3.385, was used in the appellant's evaluation. 

In April 1993, the appellant underwent a VA audiometric 
examination.  At that time, he gave a history of his in-
service noise exposure.  He stated that at present, he worked 
as a journeyman electrician.  According to the appellant, his 
work environment was noisy and caused his service-connected 
tinnitus to increase.  The appellant noted that he used ear 
protection at work.  He indicated that alarms, which warned 
people when there was danger, were a part of his trade, and 
that those alarms were typically high frequency and were 
difficult to hear because of his hearing loss.  

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 15, 65, 
and 65 decibels, respectively, with a pure tone average of 39 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 15, 60, and 
60 decibels, with a pure tone average of 36 decibels.  Speech 
discrimination percentages were 96 percent in his right ear 
and 96 percent in his left ear.  In regards to the 
appellant's right ear, the examiner interpreted the results 
as showing normal hearing from 250 to 2,000 Hertz, with a 
moderately severe sensory neural hearing loss from 3,000 to 
8,000 Hertz.  In regards to the appellant's left ear, the 
examiner interpreted the results as also showing normal 
hearing from 250 to 2,000 Hertz, with a moderately severe 
sensory neural loss from 3,000 to 8,000 Hertz.  According to 
the examiner, word recognition ability was excellent on both 
ears when words were presented at a moderate intensity level 
and quiet.  Acoustic admittance measurements were within 
normal limits on both ears.  The examiner stated that she 
discussed strategies with the appellant regarding the use of 
assistive listening devices "in order for him to continue in 
his trade."  According to the examiner, the appellant was to 
continue using ear protection at work and whenever he was 
exposed to loud noise.  

Outpatient treatment records from the Madison VAMC, from 
October 1995 and January 1996, include an audiometric testing 
report.  The January 1996 report contains an uninterpreted 
graphical representation of auditory threshold testing 
results.  Speech discrimination percentages were 88 percent 
in the right ear and 88 percent in the left ear.  It is not 
clear if a Maryland CNC test, as required by 38 C.F.R. § 
3.385, was used in the appellant's evaluation.

In January 1996, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was wearing a hearing aid in his right ear, 
and that he was being fitted for a hearing aid in his left 
ear.  (T.6).  The appellant stated that due to his hearing 
loss, he had difficulties hearing alarms in his work 
environment which would warn him of any danger.  (T.3).  

In May 1996, the RO received outpatient treatment records 
from the William S. Middleton Memorial Veterans Hospital, 
from March 1994 to January 1996.  The records include a March 
1994 audiological report and an April 1995 audiological 
report.  Both of the reports contain uninterpreted graphical 
representations of auditory threshold testing results.  In 
the March 1994 report, speech discrimination percentages were 
88 percent in the right ear and 88 percent in the left ear.  
In the April 1995 report, speech discrimination percentages 
were 92 percent in the right ear and 96 percent in the left 
ear.  It is not clear if a Maryland CNC test, as required by 
38 C.F.R. § 3.385, was used in either of the appellant's 
evaluations.

In November 1996, the RO received outpatient treatment 
records from the Madison VAMC, from February 1992 to January 
1996.  The records show intermittent treatment for the 
appellant's bilateral hearing loss.  

In March 1997, the appellant underwent a VA audiological 
examination.  At that time, he gave a history of his in-
service noise exposure.  The appellant stated that after his 
discharge from the service, he worked as a journeyman and 
electrician.  He denied any recreational noise exposure.  The 
appellant indicated that he had difficulty hearing in 
background noise, including crowded rooms and the workplace.  

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 15, 65, 
and 65 decibels, respectively, with a pure tone average of 38 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 5, 10, 60, and 
60 decibels, with a pure tone average of 34 decibels.  Speech 
discrimination percentages were 96 percent in his right ear 
and 96 percent in his left ear.  The examiner interpreted the 
results as showing hearing thresholds within normal limits on 
both ears from 250 Hertz through 2,000 Hertz, with a 
moderately severe sensorineural hearing loss in both ears 
from 3,000 Hertz through 8,000 Hertz.  According to the 
examiner, word recognition ability was excellent on both ears 
when words were presented "in quiet" at a loud 
conversational level.  Acoustic immittance measurements were 
consistent with normal middle ear function on both ears.  
There was no evidence of acoustic reflex decay on either ear.  
The examiner recommended that the appellant use hearing 
protection devices whenever he was exposed to loud noise.  
According to the examiner, the appellant's hearing thresholds 
remained essentially unchanged from his most recent hearing 
examination.  


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
appellant that are within the competence of lay party.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King v. Brown, 5 
Vet. App. 19 (1993).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.

In light of the above, this case was previously remanded by 
the Board for further development in March 1996.  At that 
time, the Board requested that the RO obtain additional 
records, VA or private, inpatient or outpatient, from 
providers who had treated the appellant in recent years for 
his bilateral hearing loss, to specifically include any 
records from the Madison VAMC.  Thereafter, the RO was to 
schedule the appellant for a VA examination by a board 
certified audiologist, if available, to determine the current 
severity of the appellant's bilateral hearing loss.  All 
indicated tests, including an audiometric evaluation, were to 
be conducted.  In November 1996, the RO received outpatient 
treatment records from the Madison VAMC, from February 1992 
to January 1996.  In addition, in March 1997, the appellant 
underwent a VA audiological examination.  Therefore, the 
Board is satisfied that all relevant evidence is of record, 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to his claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1990).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

In an exceptional case where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities can be authorized; the governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1997), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's bilateral hearing loss, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100 through 
6110.  

In the instant case, the audiological findings from the 
appellant's most recent audiometric examination, which was in 
March 1997, translate into level I hearing loss for the right 
ear and level I hearing loss in the left ear.  Numeric 
designations I and I correspond to a no percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1997).  
Moreover, the April 1993 VA audiological findings translate 
into level I hearing loss for the right ear and level I 
hearing loss in the left ear.  As stated above, numeric 
designations I and I correspond to a no percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1998).  

The Board has considered the statements by the appellant 
describing the symptoms of his bilateral hearing loss which 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has also described how 
his hearing loss has affected his employment.  The provisions 
of 38 C.F.R. § 3.321(b)(1) provide for an extraschedular 
evaluation if it can be found that the case presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

The current noncompensable evaluation under Code 6100 
contemplates some degree of hearing impairment which would 
include some degree of disability, or impairment of earning 
capacity, which would further include some interference with 
employment.  This is further reinforced by the finding that 
the appellant has only 96 percent speech discrimination 
ability in his right ear and 96 percent in his left ear, 
rather than 100 percent.  The percentages found in the Rating 
Schedule, however, are established by regulation.  The 
current noncompensable evaluation does not mean that the 
appellant has no impairment of earning capacity, or 
difficulty in employment; it means that, by regulation, the 
appellant's degree of impairment, or level of disability, is 
noncompensable.  To the extent that it is argued that this 
level of impairment should be compensable, it is sufficient 
to state that the compensable levels of impairment are 
established by regulation, and the Board, as well as the RO, 
is bound by the regulations.  See 38 C.F.R. § 19.5 (1998).  
The appellant has described difficulty in employment, which, 
as just discussed, could be expected, since he does have a 
bilateral hearing loss.  He has not, however, pointed out 
anything unusual or exceptional, such as marked interference 
with employment, that would lead to the conclusion that his 
disability picture as engendered by his hearing loss is 
unusual or exceptional so that the regular rating criteria 
are rendered inapplicable to his case.  However, and most 
importantly, the United States Court of Veterans Appeals 
(Court) has stated that the disability ratings for hearing 
loss are derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned by the 
audiometry evaluations performed.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the appellant's bilateral hearing 
loss.







ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

